Citation Nr: 1806832	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left shoulder.  

2.  Entitlement to a rating in excess of 20 percent for a left clavicle disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from July 1976 to July 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement requesting a withdrawal of his appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The record shows that the Veteran filed a timely notice of disagreement with the rating assigned for his service-connected left clavicle disability and the denial of service connection for degenerative arthritis of the left shoulder in a November 2008 rating decision.  In March 2014, he perfected an appeal of those issues.  

In a July 2017 written statement, the Veteran expressed a desire to withdraw his appeals.  As he has withdrawn the substantive appeal, the Board does not have jurisdiction to review the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2017).  


ORDER

The appeal is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


